Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 1 of 15




                   Exhibit A
                                                    Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 2 of 15

                                                                     2019-68215 / Court: 133
CertifiedDocumentNumber:87209752-Page1of9
CertifiedDocumentNumber:87209752-Page2of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 3 of 15
CertifiedDocumentNumber:87209752-Page3of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 4 of 15
CertifiedDocumentNumber:87209752-Page4of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 5 of 15
CertifiedDocumentNumber:87209752-Page5of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 6 of 15
CertifiedDocumentNumber:87209752-Page6of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 7 of 15
CertifiedDocumentNumber:87209752-Page7of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 8 of 15
CertifiedDocumentNumber:87209752-Page8of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 9 of 15
CertifiedDocumentNumber:87209752-Page9of9   Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 10 of 15
              Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 11 of 15




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 24, 2019


     Certified Document Number:        87209752 Total Pages: 9




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 12 of 15




                    Exhibit B
Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 13 of 15




                    Exhibit C
Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 14 of 15




                   Exhibit D
    Case 4:19-cv-04174 Document 1-3 Filed on 10/24/19 in TXSD Page 15 of 15




                                   Exhibit E




011168.0000026 EMF_US 77208594v1
